Exhibit 10.17(b)
SEVERANCE AGREEMENT
     THIS SEVERANCE AGREEMENT (this “Agreement”) is made as of the 1st day of
January, 2008 by and between Integra LifeSciences Holdings Corporation, a
Delaware Corporation, and Judith O’Grady (“Executive”).
Background
     WHEREAS, this Agreement is intended to specify the financial arrangements
that the Company will provide to Executive upon Executive’s separation from
employment with the Company in connection with or after a Change in Control (as
defined below).
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intended to be legally bound hereby, the parties hereto
agree as follows:
Terms
     1. Definitions. The following words and phrases shall have the meanings set
forth below for the purposes of this Agreement (unless the context clearly
indicates otherwise):

  (a)   “Base Salary” shall mean a minimum base salary of $235,000.00 per year
(“Base Salary”), payable in periodic installments in accordance with Company’s
regular payroll practices in effect from time to time. Executive’s Base Salary
shall be subject to annual reviews, and may increase pursuant to such reviews,
in which case the increased Base Salary shall become the “Base Salary.”     (b)
  “Board” shall mean the Board of Directors of Company, or any successor
thereto.     (c)   “Cause,” as determined by the Board in good faith, shall mean
Executive has —

  (1)   failed to perform his stated duties in all material respects, which
failure continues for 15 days after his receipt of written notice of the
failure;     (2)   intentionally and materially breached any provision of this
Agreement and not cured such breach (if curable) within 15 days of his receipt
of written notice of the breach;     (3)   demonstrated his personal dishonesty
in connection with his employment by Company;     (4)   engaged in a breach of
fiduciary duty in connection with his employment with the Company;

 



--------------------------------------------------------------------------------



 



  (5)   engaged in willful misconduct that is materially and demonstrably
injurious to the Company or any of its subsidiaries; or     (6)   has been
convicted or has entered a plea of guilty or nolo contendere to a felony or to
any other crime involving moral turpitude which conviction or plea is materially
and demonstrably injurious to the Company or any of its subsidiaries.

  (d)   A “Change in Control” of Company shall be deemed to have occurred:

  (1)   if the “beneficial ownership” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) of securities representing more than fifty
percent (50%) of the combined voting power of Company Voting Securities (as
herein defined) is acquired by any individual, entity or group (a “Person”),
other than Company, any trustee or other fiduciary holding securities under any
employee benefit plan of Company or an affiliate thereof, or any corporation
owned, directly or indirectly, by the stockholders of Company in substantially
the same proportions as their ownership of stock of Company (for purposes of
this Agreement, “Company Voting Securities” shall mean the then outstanding
voting securities of Company entitled to vote generally in the election of
directors); provided, however, that any acquisition from Company or any
acquisition pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of paragraph (3) of this definition shall not be a Change in Control under
this paragraph (1); or     (2)   if individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason during any
period of at least 24 months to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or

2



--------------------------------------------------------------------------------



 



      consents by or on behalf of a Person other than the Board; or     (3)  
upon consummation by Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of Company
or the acquisition of assets or stock of any entity (a “Business Combination”),
in each case, unless immediately following such Business Combination:
(i) Company Voting Securities outstanding immediately prior to such Business
Combination (or if such Company Voting Securities were converted pursuant to
such Business Combination, the shares into which such Company Voting Securities
were converted) (x) represent, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation resulting from such
Business Combination (the “Surviving Corporation”), or, if applicable, a
corporation which as a result of such transaction owns Company or all or
substantially all of Company’s assets either directly or through one or more
subsidiaries (the “Parent Corporation”) and (y) are held in substantially the
same proportions after such Business Combination as they were immediately prior
to such Business Combination; (ii) no Person (excluding any employee benefit
plan (or related trust) of Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 50% or more of
the combined voting power of the then outstanding voting securities eligible to
elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) except to the extent that such ownership
of Company existed prior to the Business Combination; and (iii) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) were members of
the Incumbent Board at the time of the execution of the initial agreement, or
the action of the Board, providing for such Business Combination; or     (4)  
upon approval by the stockholders of Company of a complete liquidation or
dissolution of Company.

  (e)   “Code” shall mean the Internal Revenue Code of 1986, as amended.

3



--------------------------------------------------------------------------------



 



  (f)   “Company” shall mean Integra LifeSciences Holdings Corporation and any
corporation, partnership or other entity owned directly or indirectly, in whole
or in part, by Integra LifeSciences Holdings Corporation.     (g)   “Disability”
shall mean Executive’s inability to perform his duties hereunder by reason of
any medically determinable physical or mental impairment which is expected to
result in death or which has lasted or is expected to last for a continuous
period of not fewer than six months.     (h)   “Good Reason” shall mean:

  (1)   a material breach of this Agreement by Company which is not cured by
Company within 15 days of its receipt of written notice of the breach;     (2)  
during the one-year period following a Change in Control, the relocation by the
Company of the Executive’s office to a location more than forty (40) miles from
Princeton, New Jersey, or, where Executive’s office is located other than at the
Company’s headquarters in Plainsboro, New Jersey, to a location more than forty
(40) miles from the location of Executive’s office on the date hereof;     (3)  
Company fails to obtain the assumption of this Agreement by any successor to
Company; or     (4)   during the one-year period following a Change in Control,
the Company, without Executive’s express written consent: (i) reduces
Executive’s base salary, bonus opportunity (if applicable) or the aggregate
fringe benefits provided to Executive; or (ii) substantially alters the
Executive’s authority and/or title or otherwise diminishes the nature or status
of Executive’s responsibilities in a manner reasonably construed to constitute a
demotion.

  (i)   “Retirement” shall mean the termination of Executive’s employment with
Company in accordance with the retirement policies, including early retirement
policies, generally applicable to Company’s salaried employees.     (j)  
“Termination Date” shall mean the date specified in the Termination Notice.    
(k)   “Termination Notice” shall mean a dated notice which: (i) indicates the
specific termination provision in this Agreement relied upon (if any); (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for the termination of Executive’s employment under such

4



--------------------------------------------------------------------------------



 



      provision; (iii) specifies a Termination Date; and (iv) is given in the
manner specified in Section 16(i).

     2. Term of Agreement. The term of this Agreement shall commence on the date
hereof as first written above and shall terminate on December 31, 2008,
provided, that, notwithstanding any decision of the Company not to extend this
Agreement, this Agreement shall continue in effect for a period of 12 months
beyond the date on which a Change in Control occurs if a Change in Control shall
have occurred during the term of this Agreement and while Executive is employed
by the Company.
     3. Termination of Employment.

  (a)   Prior to a Change in Control. Executive’s rights upon termination of
employment prior to a Change in Control shall be governed by the Company’s
standard employment termination policies and practices applicable to Executive
in effect at the time of termination or, if applicable, any written employment
agreement between the Company and Executive other than this Agreement in effect
at the time of termination.     (b)   After a Change in Control.

  (i)   From and after the date of a Change in Control during the term of this
Agreement, the Company shall not terminate Executive from employment with the
Company except as provided in this Section 3(b) or as a result of Executive’s
Disability, Retirement or death.     (ii)   From and after the date of a Change
in Control during the term of this Agreement, the Company shall have the right
to terminate Executive from employment with the Company at any time during the
term of this Agreement for Cause, by written notice to Executive, specifying the
particulars of the conduct of Executive forming the basis for such termination.
    (iii)   From and after the date of a Change in Control during the term of
this Agreement: (x) the Company shall have the right to terminate Executive’s
employment without Cause, at any time; and (y) Executive shall, upon the
occurrence of such a termination by the Company without Cause, or upon the
voluntary termination of Executive’s employment by Executive for Good Reason, be
entitled to receive the benefits provided in Section 4 hereof. Executive shall
evidence a voluntary termination for Good Reason by written notice to the
Company given within 60 days after the date of the occurrence of any event that
Executive knows or should reasonably have known constitutes Good Reason for
voluntary termination. Such notice need only identify Executive and set forth in
reasonable detail the facts and circumstances claimed by Executive to constitute
Good Reason. Any notice given by

5



--------------------------------------------------------------------------------



 



      Executive pursuant to this Section 3 shall be effective five business days
after the date it is given by Executive.

     4. Payments Upon Termination of Employment.

  (a)   Termination with Salary Continuation. As consideration for the
restrictive covenants contained in Section 5, in the event that within twelve
months of a Change in Control (i) Executive terminates his employment for Good
Reason, or (ii) Executive’s employment is terminated by Company for a reason
other than Retirement, Disability, death or Cause, then Company shall:

  (i)   pay Executive a severance amount equal to Executive’s Base Salary
(determined without regard to any reduction that would give rise to Good Reason)
as of his last day of active employment; the severance amount shall be paid in a
single sum on the first business day of the month following the Termination
Date; and     (ii)   maintain and provide to Executive, for a period ending on
the earlier of (A) the end of the twelfth month after the Termination Date, or
(B) Executive’s death, continued health coverage in the plan in which Executive
was participating immediately prior to the Termination Date; provided that the
continuation of such coverage is not prohibited by the terms of the plan or by
the Company for legal reasons; and provided further, that in order to receive
such continued coverage, Executive shall be required to pay to the Company at
the same time that premium payments are due for the month an amount equal to the
full monthly premium payments required to pay for such coverage and the Company
shall reimburse to Executive the amount of such monthly premium, less the amount
that Executive was required to pay for such coverage immediately prior to the
Termination Date (the “Health Payment”), no later than the next payroll date of
the Company that occurs after the date the premium for the month is paid by
Executive. In addition, on each date on which the monthly Health Payments are
made, the Company shall pay to Executive an additional amount equal to the
federal, state and local income and payroll taxes that Executive incurs on each
monthly Health Payment (the “Health Gross-up Payment”). The Health Payment and
the Health Gross-up Payment shall be reimbursed to Executive in a manner that
complies with the requirements of Treas. Reg. §1.409A-3(i)(1)(iv); and     (iii)
  pay to Executive a lump sum cash payment within thirty (30) days following
Executive’s Termination Date equal to the premium cost of continuing the life
and disability insurance in effect on Executive’s Termination Date for the
period ending on the earlier of

6



--------------------------------------------------------------------------------



 



      (A) the end of the twelfth month after the Termination Date, or (B)
Executive’s death; provided that the continuation of such benefits is not
prohibited by the terms of the plan or by the Company for legal reasons.

  (iv)   If any payment or benefit to Executive under this Agreement would be
considered a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code and, if, after reduction for any applicable federal excise tax imposed by
Section 4999 of the Code (the “Excise Tax”) and federal income tax imposed by
the Code, Executive’s net proceeds of the amounts payable and the benefits
provided under this Agreement would be less than the amount of Executive’s net
proceeds resulting from the payment of the Reduced Amount described below, after
reduction for federal income taxes, then the amount payable and the benefits
provided under this Agreement shall be limited to the Reduced Amount. The
“Reduced Amount” shall be the largest amount that could be received by Executive
under this Agreement such that no amount paid to Executive under this Agreement
and any other agreement, contract or understanding heretofore or hereafter
entered into between Executive and the Company (the “Other Agreements”) and any
formal or informal plan or other arrangement heretofore or hereafter adopted by
the Company for the direct or indirect provision of compensation to Executive
(including groups or classes of participants or beneficiaries of which Executive
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for Executive (a “Benefit Plan”) would be subject to
the Excise Tax. In the event the amount payable to Executive shall be limited to
the Reduced Amount, then Executive shall have the right, in Executive’s sole
discretion, to designate those payments or benefits under this Agreement, any
Other Agreements, and/or any Benefit Plans, that should be reduced or eliminated
so as to avoid having the payment to Executive under this Agreement be subject
to the Excise Tax.     (v)   Notwithstanding any provision to the contrary
herein, if at the time of Executive’s termination of employment the Company’s
stock is publicly traded and Executive is a “specified employee” (as such term
is defined in section 409A(2)(B)(i) of the Code and its corresponding
regulations), then all cash payments to Executive pursuant to this Section 4(a)
that are deemed as deferred compensation subject to the requirements of section
409A of the Code shall not be paid to Executive until as soon as
administratively practicable following the expiration of the six month period
following the date of Executive’s Termination Date, but not later than the first
Company payroll date that occurs after the end of such six month period. If
Executive dies during such

7



--------------------------------------------------------------------------------



 



      six-month period and prior to the payment of the postponed cash amounts
hereunder, the amounts withheld on account of section 409A of the Code shall be
paid to the personal representative of Executive’s estate within thirty
(30) days after the date of Executive’s death. If any of the cash payments
payable pursuant to this Section 4(a) are deferred due to such requirements,
there shall be added to such payments interest during the deferral period at a
rate, per annum, equal to the applicable federal short-term deferral rate
(compounded monthly) in effect under section 1274(d) of the Code on Executive’s
Termination Date.

  (b)   Other Termination. In the event Executive’s employment terminates other
than as set forth in Section 4(a), Executive’s rights upon termination shall be
governed by the Company’s standard employment termination policies and practices
applicable to Executive in effect at the time of termination or, if applicable,
any written employment agreement between the Company and Executive other than
this Agreement in effect at the time of termination.     (c)   Termination
Notice. Except in the event of Executive’s death, a termination under this
Agreement shall be effected by means of a Termination Notice.

     5. Restrictive Covenants.

  (a)   Covenant Not to Compete. During the term of this Agreement and for a
period of one year following the Termination Date of Executive’s employment,
Executive shall not, without the express written consent of the Company,
directly or indirectly: (I) engage, anywhere within the geographical areas in
which the Company is conducting business operations or providing services as of
the date of Executive’s termination of employment, in the tissue engineering
business (the use of implantable absorbable materials, with or without a
bioactive component, to attempt to elicit a specific cellular response in order
to regenerate tissue or to impede the growth of tissue or migration of cells)
(the “Tissue Engineering Business”), neurosurgery business (the use of surgical
instruments, implants, monitoring products or disposable products to treat the
brain or central nervous system) (“Neurosurgery Business”), instrument business
(general surgical handheld instruments used for general purposes in surgical
procedures) (“Instrument Business”), reconstruction business (bone fixation
devices for foot and ankle reconstruction procedures) (“Reconstruction
Business”) or in any other line of business the revenues of which constituted at
least 50% of the Company’s revenues during the six (6) month period prior to the
Termination Date (together with the Tissue Engineering Business, Neurosurgery
Business, Instrument Business and Reconstruction Business, the “Business”);
(II) be or become a stockholder, partner, owner, officer, director or employee
or agent of, or a

8



--------------------------------------------------------------------------------



 



      consultant to or give financial or other assistance to, any person or
entity engaged in the Business; (III) seek in competition with the Business to
procure orders from or do business with any customer of Company; (IV) solicit,
or contact with a view to the engagement or employment by any person or entity
of, any person who is an employee of Company; (V) seek to contract with or
engage (in such a way as to adversely affect or interfere with the business of
Company) any person or entity who has been contracted with or engaged to
manufacture, assemble, supply or deliver products, goods, materials or services
to Company; or (VI) engage in or participate in any effort or act to induce any
of the customers, associates, consultants, or employees of Company to take any
action which might be disadvantageous to Company; provided, however, that
nothing herein shall prohibit Executive and his affiliates from owning, as
passive investors, in the aggregate not more than 5% of the outstanding publicly
traded stock of any corporation so engaged and provided, further, however, that
nothing set forth in this Section 5(a) shall prohibit Executive from becoming an
employee or agent of, or consultant to, any entity that is engaged in the
Business so long as Executive does not engage in any activities in the Business
in any capacity for said entity.

  (b)   Confidentiality. Executive acknowledges a duty of confidentiality owed
to Company and shall not, at any time during or after his employment by Company,
retain in writing, use, divulge, furnish, or make accessible to anyone, without
the express authorization of the Board, any trade secret, private or
confidential information or knowledge of Company obtained or acquired by him
while so employed. All computer software, business cards, telephone lists,
customer lists, price lists, contract forms, catalogs, Company books, records,
files and know-how acquired while an employee of Company are acknowledged to be
the property of Company and shall not be duplicated, removed from Company’s
possession or premises or made use of other than in pursuit of Company’s
business or as may otherwise be required by law or any legal process, or as is
necessary in connection with any adversarial proceeding against Company and,
upon termination of employment for any reason, Executive shall deliver to
Company all copies thereof which are then in his possession or under his
control. No information shall be treated as “confidential information” if it is
generally available public knowledge at the time of disclosure or use by
Executive.     (c)   Inventions and Improvements. Executive shall promptly
communicate to Company all ideas, discoveries and inventions which are or may be
useful to Company or its business. Executive acknowledges that all such ideas,
discoveries, inventions, and improvements which heretofore have been or are
hereafter made, conceived, or reduced to practice by him at any time during his
employment with Company heretofore or hereafter gained by him at any time during
his employment with Company are the property of Company, and Executive hereby
irrevocably assigns all such ideas,

9



--------------------------------------------------------------------------------



 



      discoveries, inventions and improvements to Company for its sole use and
benefit, without additional compensation. The provisions of this Section 5(c)
shall apply whether such ideas, discoveries, inventions, or improvements were or
are conceived, made or gained by him alone or with others, whether during or
after usual working hours, whether on or off the job, whether applicable to
matters directly or indirectly related to Company’s business interests
(including potential business interests), and whether or not within the specific
realm of his duties. Executive shall, upon request of Company, but at no expense
to Executive, at any time during or after his employment with Company, sign all
instruments and documents reasonably requested by Company and otherwise
cooperate with Company to protect its right to such ideas, discoveries,
inventions, or improvements including applying for, obtaining and enforcing
patents and copyrights thereon in such countries as Company shall determine.

  (d)   Breach of Covenant. Executive expressly acknowledges that damages alone
will be an inadequate remedy for any breach or violation of any of the
provisions of this Section 5 and that Company, in addition to all other
remedies, shall be entitled as a matter of right to equitable relief, including
injunctions and specific performance, in any court of competent jurisdiction. If
any of the provisions of this Section 5 are held to be in any respect
unenforceable, then they shall be deemed to extend only over the maximum period
of time, geographic area, or range of activities as to which they may be
enforceable.     (e)   Survivability. Executive’s obligations under this
Section 5 shall survive termination of this Agreement and/or termination of
Executive’s employment regardless of the manner of termination and shall be
binding upon Executive’s heirs, executors, administrators and legal
representatives.

     6. Condition to Payment. Executive’s receipt of the compensation benefits
set forth herein are expressly conditioned upon the individual’s execution of a
general release satisfactory to the Company.
     7. No Duty to Mitigate. Executive shall not be required to mitigate the
amount of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise.
     8. No Set-off. Following a Change in Control, the Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including,
without limitation, any set-off, counterclaim, recoupment, defense or other
right which the Company may have against the Executive or otherwise arising.

10



--------------------------------------------------------------------------------



 



     9. Limitation on Obligations of Company. Executive understands that this
Agreement does not create an obligation on the Company or any other person or
entity to continue his employment or to exploit any Inventions. Executive
understands and acknowledges that his employment with the Company is for an
unspecified duration and constitutes “at-will” employment and that this
employment relationship may be terminated at any time, with or without cause,
either at my or the Company’s option, with or without notice.
     10. Executive Duties. Executive shall not terminate employment with the
Company without giving 30 days’ prior notice to the Board, and during such
30-day period Executive will assist, as and to the extent reasonably requested
by the Company, in training the successor to Executive’s position with the
Company. The provisions of this Section 10 shall not apply to any termination
(voluntary or involuntary) of the employment of Executive pursuant to Section
4(a) hereof.
     11. Withholding. Company shall have the right to withhold from all payments
made pursuant to this Agreement any federal, state, or local taxes and such
other amounts as may be required by law to be withheld from such payments.
     12. Assignability. Company may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any entity to which Company
may transfer all or substantially all of its assets, if in any such case said
entity shall expressly in writing assume all obligations of Company hereunder as
fully as if it had been originally made a party hereto. Company may not
otherwise assign this Agreement or its rights and obligations hereunder. This
Agreement is personal to Executive and his rights and duties hereunder shall not
be assigned except as expressly agreed to in writing by Company.
     13. Death of Executive. Any amounts due Executive under this Agreement (not
including any Base Salary not yet earned by Executive) unpaid as of the date of
Executive’s death shall be paid in a single sum within thirty (30) days after
Executive’s death to Executive’s surviving spouse, or if none, to the duly
appointed personal representative of his estate.
     14. Legal Expenses. In the event of a termination pursuant to Section 4(a)
hereof, the Company shall also pay to Executive all reasonable legal fees and
expenses incurred by Executive as a result of such termination of employment
(including all fees and expenses, if any, incurred by Executive in contesting or
disputing any such termination or in seeking to obtain to enforce any right or
benefit provided to Executive by this Agreement whether by arbitration or
otherwise).
     15. Miscellaneous.

  (a)   Amendment. No provision of this Agreement may be amended unless such
amendment is signed by Executive and such officer as may be specifically
designated by the Board to sign on Company’s behalf.     (b)   Nature of
Obligations. Nothing contained herein shall create or require Company to create
a trust of any kind to fund any benefits which may be payable hereunder, and to
the extent that Executive acquires a right to

11



--------------------------------------------------------------------------------



 



      receive benefits from Company hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Company.

  (c)   ERISA. For purposes of the Executive Retirement Income Security Act of
1974, this Agreement is intended to be a severance pay Executive welfare benefit
plan, and not an Executive pension plan, and shall be construed and administered
with that intention.     (d)   Prior Employment. Executive represents and
warrants that his acceptance of employment with Company has not breached, and
the performance of his duties hereunder will not breach, any duty owed by him to
any prior employer or other person.     (e)   Headings. The Section headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation or this Agreement. In the event of a
conflict between a heading and the content of a Section, the content of the
Section shall control.     (f)   Gender and Number. Whenever used in this
Agreement, a masculine pronoun is deemed to include the feminine and a neuter
pronoun is deemed to include both the masculine and the feminine, unless the
context clearly indicates otherwise. The singular form, whenever used herein,
shall mean or include the plural form where applicable.     (g)   Severability.
If any provision of this Agreement or the application thereof to any person or
circumstance shall be invalid or unenforceable under any applicable law, such
event shall not affect or render invalid or unenforceable any other provision of
this Agreement and shall not affect the application of any provision to other
persons or circumstances.     (h)   Binding Effect. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs, executors and administrators.     (i)  
Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given if hand-delivered, sent by documented overnight delivery service
or by certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below:

          To the Company:

      Integra LifeSciences Holdings Corporation
311 Enterprise Drive
Plainsboro, New Jersey 08536
Attn: President and CEO

12



--------------------------------------------------------------------------------



 



          With a copy to:

      The Company’s General Counsel:

          To the Executive:

      Ms. Judith O’Grady
XXXXX
XXXXX

  (j)   Entire Agreement. This Agreement sets forth the entire understanding of
the parties and supersedes all prior agreements, arrangements and
communications, whether oral or written, pertaining to the subject matter
hereof.     (k)   Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the laws of the State of New Jersey.     (l)  
Section 409A.

  (i)   This Agreement shall be interpreted to avoid any penalty sanctions under
section 409A of the Code. If any payment or benefit cannot be provided or made
at the time specified herein without incurring sanctions under section 409A,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. All payments to be made upon
a termination of employment under this Agreement may only be made upon a
“separation from service” under section 409A of the Code. For purposes of
section 409A of the Code, each payment made under this Agreement shall be
treated as a separate payment. In no event may Executive, directly or
indirectly, designate the calendar year of payment.     (ii)   All
reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of section 409A, including, where applicable,
the requirement that (A) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (B) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (C) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (D) the right to reimbursement is not subject to
liquidation or

13



--------------------------------------------------------------------------------



 



      exchange for another benefit. If expenses are incurred in connection with
litigation, any reimbursements under the Agreement shall be paid not later than
the end of the calendar year following the year in which the litigation is
resolved.

     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
above written.

     
INTEGRA LIFESCIENCES
  EXECUTIVE
EXECUTIVE HOLDINGS CORPORATION
   
 
   
 
   
By: /s/ Stuart M. Essig
  /s/ Judith E. O’Grady
Its: President and Chief Executive Officer
   

14